tcmemo_2004_90 united_states tax_court virginia ferguson f k a virginia del bosque and estate of armand j del bosque deceased lori del bosque special administrator et al petitioners v commissioner of internal revenue respondent docket nos filed date peter l milinkovich for petitioners david l zoss for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioners’ federal_income_tax additions to tax and a penalty 1cases of the following petitioners are consolidated herewith estate of armand j del bosque deceased lori del bosque special administrator docket no bradley t jacobsen and donna m cleare-jacobsen docket no for and as follows docket no additions to tax sec sec sec year deficiency dollar_figure b a dollar_figure b b b of the interest -- big_number -- -- dollar_figure due on dollar_figure docket no year deficiency dollar_figure docket no penalty sec_6663 dollar_figure year additions to tax sec sec sec deficiency dollar_figure b a dollar_figure b b b of the interest -- due on dollar_figure big_number -- -- dollar_figure the issues remaining to be decided are whether decedent armand j del bosque mr del bosque had unreported gross_receipts for and in the respective amounts of dollar_figure dollar_figure and dollar_figure computed under the net_worth_method 2all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar 3the parties have stipulated that bradley t jacobsen mr jacobsen and donna m cleare-jacobsen mrs jacobsen are entitled to deduct in the dollar_figure contribution to an ira that respondent disallowed virginia ferguson is entitled to relief under sec_6015 with respect to the deficiencies and additions to tax for and and mrs jacobsen is entitled to relief under sec_6015 with respect to the deficiencies and additions to tax for and whether bradley t jacobsen mr jacobsen had unreported gross_receipts of dollar_figure in and dollar_figure in computed under the net_worth_method whether mr jacobsen had additional unreported income of dollar_figure in and dollar_figure in on the basis of bureau of labor statistics figures whether mr del bosque is liable for additions to tax and or a civil_fraud penalty for and whether mr jacobsen is liable for an addition_to_tax for fraud for whether the period of limitations on assessment and collection with respect to and expired before respondent issued the subject notices of deficiency to petitioners findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference mr del bosque died on date after the conclusion of the trial in these cases when the petitions in these cases were filed mr del bosque resided in roseville minnesota 4mr del bosque’s estate concedes that he is liable for the addition_to_tax for fraud for 5mr jacobsen concedes that he is liable for the addition_to_tax for fraud for virginia ferguson ms ferguson resided in fridley minnesota and mr jacobsen and donna m cleare-jacobsen mrs jacobsen resided in apple valley minnesota hereinafter references to petitioners are to messrs del bosque and jacobsen on date petitioners each owned two snowmobiles--a polaris indy and a polaris indy sport petitioners each purchased the polaris indy 600s from metro-north sports on date for the base price of dollar_figure two items identified as north country were purchased at the same time for dollar_figure each the record does not disclose when the polaris indy sports were purchased however a receipt from metro-north sports shows that on date petitioners purchased accessories and parts for two indy 600s and two sports mr jacobsen disposed of his sport in in date mrs jacobsen made a dollar_figure loan to her employer this loan was repaid in mrs jacobsen had a chase manhattan money market with checks account the mmwc account on date the balance in that account was dollar_figure in mrs jacobsen received an inheritance of dollar_figure plus a one-eighth interest in a contract_for_deed valued at dollar_figure on date mr del bosque had dollar_figure in an account with first bank east in date he used funds from that account to open a brokerage account on date mr del bosque purchased shares of fidelity growth fund for dollar_figure on date he sold those shares for dollar_figure and purchased share for dollar_figure mr del bosque reported the dollar_figure gain from the sale of the shares on his return on date he sold the remaining share for dollar_figure on his return he erroneously reported a basis of dollar_figure in the share and a dollar_figure long-term_capital_loss on the sale of the share at the end of mr del bosque owed dollar_figure to larson quinn motor co he repaid the loan in during the years at issue petitioners purchased leather goods mostly leather jackets for resale in both and mr jacobsen purchased dollar_figure of leather goods for resale mr del bosque purchased dollar_figure of leather goods for resale in dollar_figure for resale in and dollar_figure for resale in petitioners did not keep any records of their sales of leather goods during the years at issue petitioners each owned percent of the stock of top play inc top play an s_corporation doing business as twin star limousine service in and petitioners were employed by and received wages from top play also during those years mr jacobsen was employed by and received wages from chinook inc chinook doing business as five corners saloon in top play purchased a mobile telephone system for dollar_figure this purchase was charged to mr jacobsen’s credit card top play paid the credit card company dollar_figure in and dollar_figure in for the purchase of the mobile telephone system some of the limousine runs generated cash for which no run sheets were prepared and petitioners often paid drivers in cash petitioners did not maintain accurate records of top play’s cash receipts and cash payroll they did not inform top play’s accountant of the cash receipts and payroll items as a result top play’s and income_tax returns and financial statements did not reflect those items in february of petitioners sold the assets of the limousine service to susan pavlak for approximately dollar_figure after a few months ms pavlak compared top play’s operating performance in to its performance in as indicated in the financial records she had reviewed before purchasing the limousine business she concluded that the limousine business was producing less revenue 6in ms ferguson was employed by and received wages from gantos inc in mrs jacobsen was employed by and received wages from gray display and chinook inc ms pavlak believed that petitioners had misrepresented the profitability of the limousine business on the top play income_tax returns that she had reviewed and relied upon in purchasing top play on date she met with petitioners and proposed that they repurchase top play for dollar_figure petitioners did not respond to her proposal thereafter ms pavlak sued petitioners for fraud and misrepresentation with respect to her purchase of top play she received a judgment in the amount of dollar_figure because ms pavlak believed that a portion of top play’s cash receipts in had likely been derived from illegal activities she contacted the u s drug enforcement administration dea the dea referred ms pavlak to the criminal_investigation_division of the internal_revenue_service irs in july of tom fisher an irs special_agent assigned to the federal narcotics task force began investigating petitioners’ business activities agent fisher determined that petitioners had unreported income he believed that narcotics and or gambling activities were the possible sources for this income agent fisher reconstructed petitioners’ incomes using the net_worth_method agent fisher chose the net_worth_method to compute petitioners’ incomes because excessive cash had been deposited into top play’s accounts petitioners used cash for personal expenditures and there were no specific items of unreported income to compute petitioners’ incomes agent fisher identified petitioners’ assets liabilities and expenses agent fisher used information obtained from third parties searches of petitioners’ residences and top play’s records for some items agent fisher used financial statements prepared by petitioners in and agent fisher determined petitioners’ net worths as of date through reference to petitioners’ and net worths are to their respective net worths on december of the referenced year agent fisher reconstructed petitioners’ incomes by comparing changes in their net worths from one year to the next for the years in issue in date mr del bosque was arrested for purchasing anabolic steroids on date a four-count indictment was filed in the u s district_court for the district of minnesota charging mr del bosque with conspiring to import and to possess with the intent to distribute controlled substances anabolic steroids and with aiding_and_abetting the importing and possessing with the intent to distribute controlled substances anabolic steroids 7mr del bosque competed in body building competitions and had held two mr minnesota titles to that end he used anabolic steroids in date mr del bosque became ill and was diagnosed with cardiomyopathy he was hospitalized in a coronary intensive care unit for days on date a five-count criminal information was filed in the u s district_court for the district of minnesota the criminal tax proceeding naming petitioners codefendants counts i ii and iii charged mr del bosque with tax_evasion for and in violation of sec_7201 counts iv and v charged mr jacobsen with tax_evasion for and in violation of sec_7201 petitioners entered into plea agreements by which they agreed to plead guilty to tax_evasion in as set forth in counts i and iv and the government agreed to move for dismissal of counts ii iii and v mr del bosque also entered into a plea agreement in his drug case in which he agreed to plead guilty to conspiring to import anabolic steroids in the criminal tax proceeding mr del bosque acknowledged that his steroid arrest and his illness were contributing factors in his decision to plead guilty to the tax_evasion charge and that his medical_condition was such that he could not withstand a trial mr del bosque’s plea agreement set forth the factual basis upon which the agreement was reached the agreement stated that from date through date mr del bosque worked with mr jacobsen to hide income and evade taxes in furtherance of his scheme with mr jacobsen mr del bosque filed false tax returns for and mr del bosque omitted substantial income from those returns with the intent to evade taxes the government contended that mr del bosque understated his income for through by dollar_figure and mr del bosque accepted the government’s calculation of the omitted income for purposes of the sentencing guidelines mr del bosque stipulated that he understated his taxable_income in and by dollar_figure the corresponding tax loss calculated pincite percent was approximately dollar_figure and he employed the same course of conduct and a common plan with respect to the evasion of taxes in tax years and with the relevant conduct consisting of the total_tax loss for all three years even though the offense of conviction is for tax_year mr jacobsen’s plea agreement set forth the factual basis upon which that agreement was reached the agreement stated that from date through date mr jacobsen worked with mr del bosque to hide income and evade taxes in furtherance of his scheme with mr del bosque mr jacobsen filed false tax returns for and mr jacobsen omitted substantial income from his and returns with the intent to evade taxes the government contended that mr jacobsen understated his income for and by dollar_figure and mr jacobsen accepted the government’s calculation of the omitted income for purposes of the sentencing guidelines mr jacobsen stipulated that he understated his taxable_income in and by dollar_figure the corresponding tax loss calculated pincite percent was approximately dollar_figure and he employed the same course of conduct and a common plan with respect to the evasion of taxes in tax years and with the relevant conduct consisting of the total_tax loss in both years even though the offense of conviction is for tax_year in their plea agreements petitioners acknowledged that the irs was not a party to the agreements and that when determining their civil tax_liabilities the irs was not bound by the stated amounts of omitted income in the criminal tax proceeding on date petitioners were convicted of tax_evasion under sec_7201 for they each were sentenced to months’ imprisonment years’ supervised release and a dollar_figure special assessment for the crime victims’ fund as a condition of the supervised release petitioners were required to cooperate with the irs with regard to civil_tax_penalties also on date mr del bosque was convicted of conspiring to import a substance containing anabolic steroids he was sentenced to months’ imprisonment to be served concurrently with his sentence for tax_evasion years’ supervised release and a dollar_figure special assessment for the crime victims’ fund on date respondent issued a notice_of_deficiency to mr del bosque and ms ferguson for and and another notice_of_deficiency to mr del bosque for in those notices of deficiency respondent determined that mr del bosque received but failed to report gross_receipts of dollar_figure in dollar_figure in and dollar_figure in computed as follows net_worth computation assets liabilities net_worth less prior year’s net_worth increase in net_worth adjustments additions nondeductible expenses itemized_deductions expenditures subtractions nonincome items adjusted_gross_income itemized_deductions personal exemptions corrected taxable_income taxable_income reported gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the gross_receipts adjustments are the same as and are directly based upon the net_worth computations used in mr del bosque’s criminal tax proceeding on date respondent issued a notice_of_deficiency to mr and mrs jacobsen for and in that notice_of_deficiency respondent determined that mr jacobsen received but failed to report gross_receipts of dollar_figure in and dollar_figure in computed as follows net_worth computation assets liabilities net_worth less prior year’s net_worth increase in net_worth adjustments additions nondeductible expenses itemized_deductions expenditures subtractions nonincome items adjusted_gross_income itemized_deductions personal exemptions corrected taxable_income taxable_income reported gross_receipts dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the gross_receipts adjustments are the same as and are directly based upon the net_worth computations used in mr jacobsen’s criminal tax proceeding respondent also increased the jacobsens’ income by dollar_figure in and dollar_figure in using bureau of labor statistics figures these additional_amounts were computed on the basis of bureau of labor statistics figures discounted by percent for and by percent for the figures each year included dollar_figure for cigarettes and dollar_figure for auto repairs mr jacobsen does not smoke cigarettes mr jacobsen purchased a new car each year in issue since his cars were always under warranty mr jacobsen incurred nominal expenses for auto repairs opinion i issue sec_1 and 3--unreported income a the net_worth_method a taxpayer is required to maintain records sufficient to enable the commissioner to determine his tax_liabilities sec_1_6001-1 income_tax regs when a taxpayer keeps no books or keeps books that are inadequate or demonstrably inaccurate sec_446 authorizes the commissioner to compute the taxpayer’s income by any method that clearly reflects his income in such cases the commissioner may compute a taxpayer’s income and income_tax_liability by a variety of indirect methods including the net_worth_method as used by respondent in this case 348_us_121 if the commissioner’s determination of tax_liability is calculated according to an acceptable procedure such as the net_worth_method the taxpayer has the burden of producing evidence to the contrary 293_us_507 248_f2d_869 8th cir affg u s packing co v commissioner tcmemo_1955_194 generally the taxpayer will bear not only the burden of production but also the burden of proving by a preponderance_of_the_evidence that the commissioner’s assessment is arbitrary and excessive helvering v taylor supra pincite 77_f3d_236 8th cir 924_f2d_785 8th cir under the net_worth_method taxable_income is computed by reference to the change in the taxpayer’s net worth8 during a year increased for nondeductible expenses such as living_expenses and decreased for items attributable to nontaxable sources such as gifts and loans the resulting figure may be considered to represent taxable_income provided the commissioner establishes the taxpayer’s opening net_worth with reasonable certainty and the commissioner either shows a likely source of unreported income or negates possible nontaxable sources 355_us_595 holland v united_states supra pincite 82_tc_413 affd without published opinion 772_f2d_910 9th cir 8assets are generally listed at their cost rather than at their current market_value 420_f2d_283 8th cir affg tcmemo_1968_12 in establishing a taxpayer’s net_worth the commissioner owes a duty to the taxpayer of approaching the problem fairly and open mindedly holland v united_states supra 322_f2d_530 8th cir affg in part and remanding in part tcmemo_1961_237 247_f2d_359 cir affg in part and revg in part tcmemo_1956_24 the use of the net_worth_method requires the exercise of great care and restraint to prevent a taxpayer from being ensnared in a system that is difficult for the taxpayer to refute holland v united_states supra pincite the taxpayer’s opening net_worth is of critical importance and must be established with reasonable certainty the importance of accuracy in this figure is immediately apparent as the correctness of the result depends entirely upon the inclusion in this sum of all assets on hand at the outset id pincite once the commissioner’s determination is established with reasonable certainty the taxpayer bears the burden of disproving it 290_us_111 banks v commissioner supra 291_f2d_649 8th cir affg tcmemo_1957_162 petitioners assert that respondent’s computations of their unreported income under respondent’s net_worth_method are inaccurate because the computations fail to properly account for certain specific items respondent concedes some of the items that petitioners were able to substantiate with substantial evidence at the trial of these cases petitioners and or their witnesses testified with regard to these items respondent offered no witness or evidence to contradict their testimony the court may not arbitrarily discredit or disregard uncontradicted evidence that is competent relevant and credible the court however is not bound to accept improbable unreasonable or questionable testimony at face value even if it is uncontroverted banks v commissioner supra pincite 221_f2d_152 8th cir affg tcmemo_1954_51 77_f2d_450 8th cir the emphasis is on credibility in his criminal tax proceeding mr del bosque expressly admitted that he omitted substantial income from his and returns with the intent to evade taxes for purposes of the sentencing guidelines mr del bosque stipulated that he understated his taxable_income in and by dollar_figure and that the corresponding tax loss was approximately dollar_figure the government’s computation of mr del bosque’s understated income in the criminal tax proceeding was derived from agent fisher’s computations using the net_worth_method in his criminal tax proceeding mr jacobsen expressly admitted that he omitted substantial income from his and returns with the intent to evade taxes for purposes of the sentencing guidelines mr jacobsen stipulated that he understated his taxable_income in and by dollar_figure and that the corresponding tax loss was approximately dollar_figure petitioners’ stipulations in their criminal tax proceedings do not collaterally estop them from challenging the specific deficiency amount in this civil_proceeding because the determination of an exact liability was not essential to the judgment a prerequisite to the application of the doctrine_of collateral_estoppel 360_f2d_353 4th cir internal quotation marks omitted see wapnick v commissioner tcmemo_1997_133 larson v commissioner tcmemo_1993_188 nonetheless petitioners’ stipulations of the amounts of understated income in their criminal tax proceedings are strong evidence that agent fisher’s net_worth computations and consequently respondent’s net_worth computations in the notices of deficiency derived directly therefrom are valid see livingston v commissioner tcmemo_2000_121 however we find petitioners’ evidence in these civil cases persuasive that some adjustments to income respondent determined in addition to those respondent conceded must be made we conclude that the net_worth computations and nondeductible expenditures used in determining the deficiencies in tax for the years at issue should be adjusted as follows net_worth adjustments a petitioners’ snowmobiles on date petitioners each owned two snowmobiles--each owned a polaris indy and a polaris indy sport the polaris indy 600s were purchased from metro-north sports on date for the base price of dollar_figure each further two items identified as north country were purchased at the same time for dollar_figure each although the record does not disclose when the polaris indy sports were purchased a receipt from metro-north sports shows that on date petitioners purchased accessories and parts for two indy 600s and two sports mr jacobsen disposed of his sport in mr del bosque’s net_worth statement includes only his polaris indy the sport valued at dollar_figure is shown as an asset on his and net_worth statements in computing mr del bosque’s taxable_income under the net_worth_method the sport should be included as an asset in the net_worth statement mr jacobsen’s and net_worth statements include as an asset a snowmobile valued at dollar_figure the price of the indy although the snowmobile included in mr jacobsen’s net_worth statement is not specifically identified the parties appear to agree that it is the indy mr jacobsen asserts that his and net_worth statements should include dollar_figure representing the value of the sport he has offered no evidence to substantiate the cost of the sport mr del bosque’s sport is valued at a cost of dollar_figure we conclude that mr jacobsen’s and net_worth statements should also include dollar_figure for the sport since mr jacobsen disposed of the sport in it was properly omitted from his net_worth statement b mr del bosque’s first bank east account mr del bosque asserts that his net_worth should be increased to reflect dollar_figure in an account he had at first bank east mr del bosque’s financial statement dated date reflects a savings account at first bank east with a balance of dollar_figure at that time although agent fisher used the financial statement to identify assets included in the net_worth statement the first bank east account was not included as an asset in mr del bosque’s net_worth statement the existence but not the amount of the account is evidenced by form 1099-int for issued by first bank east to a j del bosque itf wilma del bosque with mr del bosque’s social_security_number shown as the taxpayer_identification_number the form 1099-int reports that only dollar_figure of interest was paid on the account in supporting mr del bosque’s testimony that he withdrew most of the money in that account early in we believe and have found that mr del bosque used those funds to open a brokerage account in date we conclude that in determining the deficiencies in tax mr del bosque’s net_worth should include dollar_figure in the first bank east account c mrs jacobsen’s chase manhattan money market with checks account mrs jacobsen had a chase manhattan money market with checks account the mmwc account on date there was a balance of dollar_figure in that account the account balance was not included as an asset in the jacobsens’ net_worth statement respondent concedes that dollar_figure should be included on that net_worth statement d the jacobsens’ joint chase manhattan bank money market account the jacobsens had a joint money market account at chase manhattan bank this account was included as an asset valued at dollar_figure on the jacobsens’ net_worth statement the dollar_figure agent fisher used as the account balance was based on the amount dollar_figure reflected on financial statements the jacobsens completed in agent fisher did not confirm the account balance as of date with chase manhattan bank mr jacobsen contends that the account balance was at least dollar_figure on date the statement of the account dated date reports that the account balance was dollar_figure as of date the february statement shows that the account was interest bearing the record does not show the amount of interest_paid to the account between january and we conclude however that the balance in the account as of date was approximately dollar_figure therefore the jacobsens’ net_worth should be increased by dollar_figure e mrs jacobsen’s loan to her employer in date mrs jacobsen made a dollar_figure loan to her employer this loan was repaid in the receivable from mrs jacobsen’s employer was not included as an asset on date respondent concedes that the dollar_figure receivable from mrs jacobsen’s employer should be included as an asset on the jacobsens’ net_worth statement f mrs jacobsen’s inheritance in mrs jacobsen received an inheritance of dollar_figure plus a one-eighth interest in a contract_for_deed valued at dollar_figure the inheritance was not reflected as an asset on the net_worth calculations as of date mrs jacobsen testified that she held the distribution check into because she could not decide how to spend or invest the funds she further testified that after she cashed the check in she kept the cash and used it to pay expenses in and mr jacobsen did not produce the canceled check or call the administrator who issued the check on behalf of the estate to confirm when the check was cashed furthermore the inheritance is not reflected on the financial statements the jacobsens completed in we conclude that the jacobsens’ net_worth should not include mrs jacobsen’s inheritance g mr del bosque’s shares of fidelity growth fund on date mr del bosque purchased shares of fidelity growth fund for dollar_figure on date he sold those shares for dollar_figure and purchased share for dollar_figure on date he sold the remaining share for dollar_figure the original shares with a value of dollar_figure rather than the share with a value of dollar_figure were shown as an asset in mr del bosque’s net_worth calculation respondent agrees that mr del bosque’s net_worth should include only share of fidelity growth fund with a value of dollar_figure therefore the assets included in the net_worth statement should be reduced by dollar_figure dollar_figure - dollar_figure h mr del bosque’s debt to larson quinn motor co at the end of mr del bosque owed dollar_figure to larson quinn motor co the loan was repaid in the loan was not included as a liability in the net_worth computation but was included as a liability in the net_worth computation respondent concedes that the dollar_figure debt should be shown as a liability on the net_worth statement and excluded from the net_worth statement nondeductible personal expenses a petitioners’ leather goods purchases in and mr jacobsen purchased dollar_figure of leather goods for resale each year mr del bosque purchased dollar_figure of leather goods for resale in dollar_figure for resale in and dollar_figure for resale in respondent treated amounts paid_by petitioners to north beach leathers as nondeductible personal expenses these were not personal expenditures but rather expenditures_for leather goods purchased and resold although petitioners did not maintain any records of their purchases a few receipts were obtained from north beach leathers the receipts show that within a month petitioners purchased numerous jackets in various sizes the number of jackets purchased supports petitioners’ assertions that the jackets were not for personal_use but rather for resale petitioners’ leather goods sales activities are further confirmed by the testimony of two individuals to whom petitioners sold leather goods during the years at issue on the basis of our observation of petitioners’ witnesses at trial including our observation of their demeanor we found petitioners’ witnesses to be credible and earnest their testimony was direct plausible and uncontroverted it was not evasive conclusory or inconsistent we are satisfied that their testimony was honest we concluded that in computing petitioners’ taxable_income each year the cost of the leather goods purchased each year should be deducted from petitioners’ gross_receipts as cost_of_goods_sold b mr jacobsen’s clothing purchases mr jacobsen claims that he often paid for clothing for the limousine drivers specifically he claims that he paid dollar_figure in to jerry leonard a big and tall men’s store dollar_figure in and dollar_figure in to daytons department store and dollar_figure in to merles department store respondent treated these items as mr jacobsen’s personal expenses in computing his income mr jacobsen did not call any of the limousine drivers to confirm that he made such purchases he offered no sales receipts or other documentary_evidence we conclude that the items were properly treated as nondeductible personal expenses c mr jacobsen’s purchase of a mobile telephone system in top play purchased a mobile telephone system for dollar_figure payment for the system was charged to mr jacobsen’s credit card top play paid the credit card company dollar_figure in and dollar_figure in for the purchase of the mobile telephone system agent fisher treated this purchase as a nondeductible personal_expenditure respondent concedes that the item is not a nondeductible personal_expense b bureau of labor statistics figures using the bureau of labor statistics figures respondent increased mr jacobsen’s income by dollar_figure in and dollar_figure in the figures each year included dollar_figure for cigarettes mr jacobsen does not smoke and respondent concedes that the increase based on the bureau of labor statistics figures should not include the amounts for cigarettes the figures also included dollar_figure each year for auto repairs mr jacobsen purchased a new car every year since his cars were always under warranty mr jacobsen incurred only nominal auto repair expenses although as respondent points out some repairs may not be covered by a warranty we do not believe that it was appropriate to include dollar_figure for auto repairs for a new car on the basis of the bureau of labor statistics figures we conclude that the increase based on the bureau of labor statistics figures should not include amounts for auto repair expenses c computations of unreported income mr del bosque’s unreported income in accordance with the above discussion mr del bosque’s unreported gross_receipts for and are as follows net_worth computation assets agent fisher’s computations snowmobile first bank east fidelity growth fund total assets liabilities larson quinn motor co total liabilities net_worth less prior year’s net_worth increase in net_worth adjustments additions nondeductible expenses agent fisher’s computations cost of leather goods itemized_deductions expenditures subtractions nonincome items adjusted_gross_income itemized_deductions personal exemptions corrected taxable_income taxable_income reported unreported gross_receipts -- -- big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- big_number -- -- big_number big_number -- big_number big_number -- big_number big_number big_number big_number big_number big_number -- -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on date mr del bosque purchased share of fidelity growth fund for dollar_figure on date he sold the share for dollar_figure on his return he erroneously reported a basis of dollar_figure in the share and a dollar_figure long-term_capital_loss on the sale of the share in that year mr del bosque’s long-term_capital_loss on the sale of that share should be reduced to dollar_figure mr jacobsen’s unreported income mr jacobsen’s unreported gross_receipts for and are as follows net_worth computation assets agent fisher’s computations snowmobile mmwc account joint money market account loan receivable total assets liabilities net_worth less prior year’s net_worth increase decrease in net_worth additions nondeductible expenses agent fisher’s computations cost of leather goods mobile phone itemized_deductions expenditures subtractions nonincome items adjusted_gross_income itemized_deductions personal exemptions corrected taxable_income taxable_income reported gross_receipts bureau of labor statistics adjustment agent fisher’s computations cigarettes car repairs correct adjustment total unreported gross_receipts dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number -- -- - big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure -- -- -- - big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number citing livingston v commissioner tcmemo_2000_121 petitioners contend that as a result of the errors in respondent’s computations the computations are so unreliable as to negate any presumption of correctness petitioners assert that the facts in livingston are strikingly similar to the facts in these cases we disagree in livingston we first found the opening net_worth of zero suspect given that the taxpayer was self-employed in that year further the commissioner’s net_worth computation did not account for the wife’s income which was available to fund the taxpayers’ joint expenditures the computation effectively treated all asset purchases and other joint expenditures as being financed solely by the husband’s unreported income as a result of those errors we held that the commissioner’s net_worth computation was so unreliable as to negate any presumption of correctness the types of errors in the commissioner’s net_worth computation in livingston are not present in the case at hand respondent’s net_worth computations of unreported income reflect the combined incomes of petitioners and their wives the opening and closing net worths include joint and separate_property and respondent’s computations of unreported income take into account the wives’ separate_income respondent’s net_worth computations of petitioners’ unreported income were not made on the basis of a strong underlying element of guesswork 265_f2d_498 6th cir affg in part and revg in part tcmemo_1957_159 the errors in respondent’s net_worth computations of unreported income are more akin to the errors in the commissioner’s net_worth computation of the husband’s understatement in livingston in livingston we reduced the commissioner’s computation of the husband’s understatement by dollar_figure attributable to a business owned by the husband’s mother and by the dollar_figure in settlement proceeds that the taxpayers received as a result of an automobile accident those errors like the errors in this case did not render the net_worth computation so unreliable as to negate any presumption of correctness we have considered all of petitioners’ arguments and to the extent not specifically addressed we find them unpersuasive ii issue sec_4 and 5--fraud penalties and or additions to tax respondent determined that petitioners are liable for the additions to tax for fraud under sec_6653 for and that mr del bosque is liable for the fraud_penalty under sec_6663 for 9petitioners concede that their convictions of criminal_tax_evasion for under sec_7201 collaterally estop them from continued a taxpayer is liable for an addition_to_tax or penalty for fraud equal to percent of the part of the underpayment that is due to fraud sec_6653 sec_6663 if the commissioner shows that any part of an underpayment is due to fraud the entire underpayment is treated as due to fraud unless the taxpayer proves that part of the underpayment is not due to fraud sec_6653 sec_6663 respondent bears the burden of proving the applicability of the civil_fraud additions to tax and penalty by clear_and_convincing evidence sec_7454 rule b to sustain this burden respondent must establish by this level of proof both that there was an underpayment_of_tax for the taxable_year in issue and that at least some portion of the underpayment was due to fraud 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 92_tc_661 continued denying that their underpayments of income_tax for were due to fraud for purposes of sec_6653 see 47_f3d_716 5th cir 708_f2d_243 6th cir affg tcmemo_1981_1 82_tc_413 affd without published opinion 772_f2d_910 9th cir 43_tc_68 43_tc_50 affd 360_f2d_358 4th cir a underpayment_of_tax an underpayment will exist where unreported gross_receipts are not exceeded by costs of goods sold and deductible expenses in establishing the requisite underpayment the commissioner may not simply rely on the taxpayer’s failure to prove error in the deficiency determination dileo v commissioner supra pincite parks v commissioner supra pincite 53_tc_96 however upon clear proof of unreported receipts the burden of coming forward with offsetting costs or expenses shifts to the taxpayer 377_f2d_469 1st cir 231_f2d_928 9th cir 218_f2d_869 7th cir 212_f2d_313 3d cir here respondent used the net_worth_method of proving income which the supreme court has approved as a reasonable and logical means of reconstructing unreported income in a fraud case holland v united_states u s pincite 319_us_503 the commissioner may prove that the taxpayer underpaid tax by proving that the taxpayer had a likely source of the unreported income holland v united_states supra parks v commissioner supra 70_tc_1057 or where the taxpayer alleges a nontaxable source by disproving the alleged nontaxable source 355_us_595 389_f2d_236 7th cir affg tcmemo_1966_234 parks v commissioner supra petitioners do not allege that they had nontaxable sources of income during the years at issue their known sources of income were the limousine service and sales of leather goodsdollar_figure petitioners have not offered any proof of offsetting costs or expenses except those which we have allowed respondent has shown by clear_and_convincing evidence that mr del bosque underreported his income by dollar_figure in without regard to the overstated long-term_capital_loss from the sale of the share of fidelity growth fund and dollar_figure in respondent also has shown by clear_and_convincing evidence that mr jacobsen underreported his income by dollar_figure in thus respondent has carried the burden of establishing underpayments of tax attributable to that omitted income each year by clear_and_convincing evidence b fraudulent intent respondent must prove by clear_and_convincing evidence that petitioners had a fraudulent intent parks v commissioner supra pincite this burden is met if it is shown that petitioners 10petitioners asserted in their criminal tax proceedings and at the trial in these cases that the omitted income was from gambling none of the parties has offered any further description or explanation of petitioners’ gambling activities intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 394_f2d_366 5th cir affg tcmemo_1966_81 respondent must prove fraud in each of the years involved 225_f2d_216 6th cir affg in part and revg in part on other grounds a memorandum opinion of this court dated date fraud is never presumed it must be established by affirmative evidence 55_tc_85 since direct evidence of fraud rarely is available respondent may prove each petitioner’s fraud by circumstantial evidence 877_f2d_1364 8th cir affg tcmemo_1987_412 289_f2d_96 8th cir courts have identified numerous factors sometimes referred to as indicia or badges_of_fraud which may be persuasive circumstantial evidence of fraud see eg 99_tc_202 petzoldt v commissioner supra pincite we focus on those indicia that appear to be most significant in the context of the record in the instant cases although no single factor is necessarily sufficient to establish fraud a combination of several factors is persuasive circumstantial evidence of fraud 796_f2d_303 9th cir affg tcmemo_1984_601 petzoldt v commissioner t c pincite the following badges_of_fraud are present in this case substantially understating income over a period of years maintaining inadequate records dealing in cash providing incomplete or misleading information to petitioners’ tax preparer filing false returns engaging in a pattern of behavior which indicates an intent to mislead dishonesty in a business transaction 317_us_492 39_f3d_658 6th cir affg and remanding on other grounds tcmemo_1992_616 scallen v commissioner supra bradford v commissioner supra pincite 781_f2d_1566 11th cir affg tcmemo_1985_63 449_f2d_311 9th cir affg tcmemo_1969_48 91_tc_874 84_tc_636 43_tc_407 modified 44_tc_408 middleton v commissioner tcmemo_2002_164 failure to report substantial amounts of income although mere understatement of income alone is not sufficient to prove fraud the consistent and substantial_understatement of income is by itself strong evidence of fraud 89_tc_1280 see also 70_tc_562 affd without published opinion 621_f2d_439 5th cir mr del bosque failed to report a large portion of his income for and and mr jacobsen failed to report a large portion of his income for and petitioners assert that the income was gambling winnings petitioners provided no explanation for underreporting that income regardless of the source a consistent pattern of underreporting large amounts of income over a period of years is substantial evidence bearing upon an intent to defraud particularly where the reason for such understatement is not satisfactorily explained or shown to be due to innocent mistake holland v united_states u s pincite webb v commissioner supra pincite 250_f2d_591 7th cir affg tcmemo_1955_119 246_f2d_731 3d cir affg and remanding tcmemo_1956_155 232_f2d_678 6th cir affg tcmemo_1955_31 failure to keep adequate books_and_records taxpayers are required to maintain books_and_records sufficient to show their tax_liabilities see sec_6001 failure to do so is another indicium of fraudulent intent bradford v commissioner supra pincite petitioners did not maintain adequate books_and_records regarding the operation of the limousine service their sales of leather goods or their gambling winnings because petitioners’ records for the years in issue are insufficient to show the gross_receipts from the limousine service sales of leather goods or gambling winnings the records are insufficient to accurately compute petitioners’ tax_liabilities for the years in issue their failure to maintain adequate books_and_records is indicative of fraud see truesdell v commissioner supra pincite dealing in cash petitioners often failed to keep records of cash income from limousine runs and cash payments made to limousine drivers dealings in cash may indicate fraud and heighten the negative effect of inadequate record keeping 421_f2d_658 7th cir affg per curiam a memorandum opinion of this court nicholas v commissioner t c pincite providing incomplete or misleading information to tax preparer petitioners did not inform their return preparer of their cash items their income from the sale of leather goods or their gambling winnings these facts also evidence fraud see 451_f2d_197 3d cir affg tcmemo_1970_37 filing false returns filing a false income_tax return may be evidence that the taxpayer fraudulently intended to evade taxes bradford v commissioner f 2d pincite wright v commissioner supra pincite in the plea agreements in their criminal tax proceedings petitioners admitted that they filed false tax returns for and or and omitted substantial income from those returns with the intent to evade taxes they failed to submit credible_evidence to contradict those admissions or show that they filed the false returns for any reason other than to evade taxes they knew to be owing petitioners’ filing of false tax returns each year is a strong indication of fraudulent intent with respect to those years see klassie v united_states f 2d pincite pattern of behavior which indicates intent to mislead a taxpayer’s course of conduct or a pattern of conduct may establish by inference an intent to conceal or mislead spies v united_states supra pincite webb v commissioner f 2d pincite otsuki v commissioner t c pincite mr del bosque admitted in his plea agreement in his criminal tax proceeding that he schemed with mr jacobsen to hide income and evade taxes filed false tax returns for and in furtherance of that scheme and omitted substantial income from those returns with the intent to evade taxes mr jacobsen admitted in his plea agreement in his criminal tax proceeding that he schemed with mr del bosque to hide income and evade taxes filed false tax returns for and in furtherance of that scheme and omitted substantial income from those returns with the intent to evade taxes for purposes of the sentencing guidelines mr del bosque stipulated that he employed the same course of conduct and a common plan with respect to the evasion of taxes in tax years and and mr jacobsen stipulated that he employed the same course of conduct and a common plan with respect to the evasion of taxes in tax years and they reiterated the substance of those admissions in testimony supporting their guilty pleas mr del bosques’s admissions are strong evidence that he intended to evade taxes he knew to be owing in and mr jacobsen’s admissions are strong evidence that he intended to evade taxes he knew to be owing in dishonesty in business transactions a taxpayer’s dishonesty in business transactions or willingness to defraud others may indicate a willingness to defraud the commissioner 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 61_tc_249 affd 519_f2d_1121 5th cir johnson v commissioner tcmemo_1999_48 house v commissioner tcmemo_1995_92 petitioners misrepresented the profitability of the limousine service to ms pavlak she sued petitioners for fraud and misrepresentation relating to her purchase of top play and received a judgment in the amount of dollar_figure petitioners’ dishonesty in their business transaction with ms pavlak is evidence of petitioners’ willingness to defraud respondent c conclusion as to fraud we find that the circumstances of this case taken as a whole clearly and convincingly establish that petitioners acted with the requisite fraudulent intent and that their underpayments of tax for and mr del bosque’s underpayment_of_tax for are due to fraud accordingly we sustain respondent’s determination that petitioners are liable for the additions to tax for fraud under sec_6653 for and that mr del bosque is liable for the fraud_penalty under sec_6663 for iii issue 6-period of limitations on assessment and collection sec_6501 generally imposes a 3-year period of limitations on assessment and collection of tax there is an exception to this 3-year period in the case of a false_or_fraudulent_return with the intent to evade tax sec_6501 288_f2d_517 2d cir affg tcmemo_1960_32 102_tc_380 the determination of fraud for purposes of the period of limitations on assessment under sec_6501 is the same as the determination of fraud for purposes of the addition_to_tax and penalty under sec_6653 and sec_6663 116_tc_79 114_tc_533 thus because we conclude that petitioners filed fraudulent_returns for each of these years the period for assessment remains open to reflect the above decisions will be entered under rule
